Exhibit 10.H
JOHNSON CONTROLS, INC.
DIRECTOR SHARE UNIT PLAN
ARTICLE 1.
PURPOSE AND DURATION
          Section 1.1. Purpose. The purpose of the Johnson Controls, Inc.
Director Share Unit Plan is to advance the Company’s growth and success, and to
advance the interests of its shareholders, by attracting and retaining
well-qualified Outside Directors upon whose judgment the Company is largely
dependent for the successful conduct of its operations and by providing such
individuals with incentives to put forth maximum effort for the long-term
success of the Company’s business, thereby aligning their interests more closely
with the interests of shareholders.
          Section 1.2. Duration. The Plan was originally effective on
November 18, 1998. The Plan is amended and restated effective September 1, 2009.
The provisions of the Plan as amended and restated apply to each individual with
an interest hereunder on or after September 1, 2009.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
          Section 2.1. Definitions. Wherever used in the Plan, the following
terms shall have the meanings set forth below and, when the meaning is intended,
the initial letter of the word is capitalized:
          (a) “Administrator” means the Employee Benefits Policy Committee of
the Company.
          (b) “Affiliate” means each entity that is required to be included in
the Company’s controlled group of corporations within the meaning of Code
Section 414(b), or that is under common control with the Company within the
meaning of Code Section 414(c); provided that for purposes of determining when a
Participant has incurred a Separation from Service, the phrase “at least 50
percent” shall be used in place of the phrase “at least 80 percent” in each
place that phrase appears in the regulations issued thereunder.
          (c) “Beneficiary” means the person or persons entitled to receive the
interest of a Participant in the event of the Participant’s death as provided in
Section 3.7.
          (d) “Board” means the Board of Directors of the Company.
          (e) “Change of Control” has the meaning ascribed to such term in
Section 10.2.
          (f) “Committee” means the Corporate Governance Committee of the Board;
provided, however, that if the Corporate Governance Committee does not include
two or more “non-employee directors” within the meaning of Rule 16b-3 of the
Exchange Act, then the term

 



--------------------------------------------------------------------------------



 



“Committee” means such other committee appointed by the Board consisting of two
or more “non-employee directors.”
          (g) “Company” means Johnson Controls, Inc., a Wisconsin corporation,
and any successor thereto as provided in Article 11.
          (h) “Exchange Act” means the Securities Exchange Act of 1934, as
interpreted by regulations and rules issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the
Exchange Act shall be deemed to include reference to any successor provision
thereto.
          (i) “Fair Market Value” means with respect to a Share, except as
otherwise provided herein, the closing sales price of a Share on the New York
Stock Exchange as of 4:00 p.m. EST on the date in question (or the immediately
preceding trading day, if the date in question is not a trading day), and with
respect to any other property, such value as is determined by the Administrator.
          (j) “Investment Options” means the investment options offered under
the Johnson Controls Savings and Investment (401k) Plan (excluding the Company
stock fund) or any successor plan thereto, the Share Units, and any other
alternatives made available by the Administrator, which shall be used for the
purpose of measuring hypothetical investment experience attributable to a
Participant’s Retirement Account.
          (k) “Outside Director” means a member of the Board who is not an
officer or employee of the Company or an Affiliate.
          (l) “Participant” means each Outside Director who has a Retirement
Account under the Plan. Where the context so requires, a Participant also means
a former director who is entitled to a benefit under the Plan.
          (m) “Plan” means the arrangement described herein, as from time to
time amended and in effect.
          (n) “Retirement Account” means the record keeping account maintained
to record the interest of each Participant under the Plan. A Retirement Account
is established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Administrator may determine to be necessary or
appropriate.
          (o) “Separation from Service” means a Participant’s cessation of
service as a Board member, for any reason, provided the cessation of service is
a good-faith and complete termination of the Participant’s relationship with the
Company and its Affiliates, within the meaning of Code Section 409A. If, at the
time the Participant’s service as a Board member ends, the Participant begins
providing services to the Company or an Affiliate as an employee, the
Participant shall not incur a Separation from Service under the terms of the
Plan until the Participant has a separation from service from the Company or an
Affiliate as an employee within the meaning of Code Section 409A.

2



--------------------------------------------------------------------------------



 



          (p) “Share” means a share of the Company’s common stock, $0.16 par
value.
          (q) “Share Units” means the hypothetical Shares that are credited to
the Participant’s Retirement Account in accordance with Article 5.
          (r) “Total and Permanent Disability” means the Participant’s inability
to engage in any substantial gainful activity as a result of a
medically-determinable physical or mental impairment which can be expected to
result in death or which can be expected to last for a continuous period of at
least twelve (12) months, as determined by the Administrator. The Administrator
may require the Participant to submit such medical evidence or to undergo a
medical examination by a doctor selected by the Administrator as the
Administrator determines is necessary in order to make a determination
hereunder.
          (s) “Valuation Date” means each day when the United States financial
markets are open for business, as of which the Administrator will determine the
value of each Retirement Account.
          Section 2.2. Construction. Wherever any words are used in the
masculine, they shall be construed as though they were used in the feminine in
all cases where they would so apply; and wherever any words are use in the
singular or the plural, they shall be construed as though they were used in the
plural or the singular, as the case may be, in all cases where they would so
apply. Titles of articles and sections are for general information only, and the
Plan is not to be construed by reference to such items.
          Section 2.3. Severability. In the event any provision of the Plan is
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the said illegal or invalid provision had not been included.
ARTICLE 3.
ADMINISTRATION
          Section 3.1. General. The Committee shall have overall authority with
respect to administration of the Plan; provided that the Administrator shall
have responsibility for the general operation and daily administration of the
Plan as specified herein. If at any time the Committee shall not be in existence
or not be composed of members of the Board who qualify as “non-employee
directors”, then the Board shall administer the Plan (with the assistance of the
Administrator) and all references herein to the Committee shall be deemed to
include the Board.
          Section 3.2. Authority. In addition to the authority specifically
provided herein, the Committee and the Administrator shall have full power and
discretionary authority to take any action or make any determination deemed
necessary for the proper administration of the Plan with respect to the
respective duties of each under the Plan, including but not limited to the power
and authority to: (a) interpret the Plan; (b) correct errors, supply omissions
or reconcile inconsistencies in the Plan’s terms; (c) establish, amend or waive
rules and regulations, and appoint such agents, as it deems appropriate for the
Plan’s administration; and (d) make any other determinations, including factual
determinations, and take any other action as it determines is necessary or
desirable for the Plan’s administration. Any action taken by the Committee shall

3



--------------------------------------------------------------------------------



 



be controlling over any contrary action of the Administrator. The Committee and
the Administrator may delegate their ministerial duties to third parties and to
the extent of such delegation, references to the Committee or Administrator
herein shall mean such delegates, if any.
          Section 3.3. Decision Binding. The Committee’s and the Administrator’s
determinations and decisions made pursuant to the provisions of the Plan and all
related orders or resolutions of the Board shall be final, conclusive and
binding on all persons who have an interest in the Plan, and such determinations
and decisions shall not be reviewable.
          Section 3.4. Procedures for Administration. The Committee’s
determinations must be made by not less than a majority of its members present
at the meeting (in person or otherwise) at which a quorum is present, or by
written majority consent, which sets forth the action, is signed by the members
of the Committee and filed with the minutes for proceedings of the Committee. A
majority of the entire Committee shall constitute a quorum for the transaction
of business. The Administrator’s determinations shall be made in accordance with
such procedures it establishes.
          Section 3.5. Indemnification. Neither the Committee, nor the
Administrator, nor any member thereof shall be liable for any act, omission,
interpretation, construction or determination made in connection with the Plan
in good faith and the members of the Committee and the Administrator shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys’ fees) arising therefrom to
the full extent permitted by law and under any directors’ and officers’
liability insurance that may be in effect from time to time.
          Section 3.6. Restrictions to Comply with Applicable Law. Transactions
under the Plan are intended to comply with all applicable conditions of
Rule 16b-3 under the Exchange Act. The Committee and the Administrator shall
administer the Plan so that transactions under the Plan will be exempt from or
comply with Section 16 of the Exchange Act, and shall have the right to restrict
or rescind any transaction, or impose other rules and requirements, to the
extent it deems necessary or desirable for such exemption or compliance to be
met.
          Section 3.7. Designation of Beneficiary. Each Participant may
designate a Beneficiary in such form and manner and within such time periods as
the Administrator may prescribe. A Participant can change his beneficiary
designation at any time, provided that each beneficiary designation shall revoke
the most recent designation, and the last designation received by the
Administrator while the Participant is alive shall be given effect. If a
Participant designates a Beneficiary without providing in the designation that
the Beneficiary must be living at the time of distribution, the designation
shall vest in the Beneficiary all of the distribution payable after the
Participant’s death, and any distributions remaining upon the Beneficiary’s
death shall be made to the Beneficiary’s estate. If there is no valid
beneficiary designation in effect at the time of the Participant’s death, if the
Beneficiary does not survive the Participant, or if the beneficiary designation
provides that the Beneficiary must be living at the time of each distribution
and such designated Beneficiary does not survive to a distribution date, the
Participant’s estate will be deemed the Beneficiary and will be entitled to
receive payment. If a Participant designates his spouse as a Beneficiary, such
beneficiary designation automatically

4



--------------------------------------------------------------------------------



 



shall become null and void on the date the Administrator receives notice of the
Participant’s divorce or legal separation.
ARTICLE 4.
PARTICIPATION
          Each Outside Director shall automatically become a Participant on the
date the individual is first elected or appointed to become an Outside Director.
ARTICLE 5.
RETIREMENT ACCOUNTS
          Section 5.1. Establishment of Retirement Account. Each Participant
shall have a Retirement Account established under this Plan on his behalf. A
Participant’s Retirement Account shall be credited with “Share Units” and
otherwise subject to adjustment as follows:
          (a) Conversion of Accrued Benefits. For each Participant who was an
Outside Director of the Company as of December 1, 1998, the Administrator shall
calculate the value of such Outside Director’s accrued benefits under the
Company’s Director Retirement Plan as of September 30, 1998. Each such Outside
Director’s Retirement Account shall be credited with a number of Share Units
equal to the result obtained by (i) dividing (A) the value of such Outside
Director’s accrued benefits under the Company’s Director Retirement Plan as of
September 30, 1998 by (B) the Fair Market Value of a Share as of the first
trading day in December 1998.
          (b) Annual Credit of Share Units. On the date of each regular meeting
of the Board held in November, the Retirement Account of each Participant who is
then an Outside Director shall be credited with a number of additional Share
Units equal to the result obtained by dividing (A) the amount determined for
such year by the Committee by (B) the Fair Market Value of a Share on such date.
Effective October 1, 2006, no additional Share Units shall be credited to a
Participant’s Retirement Account under this subsection (b).
          (c) Initial Credit of Share Units. On the date an Outside Director’s
election or appointment to the Board is first effective, the Retirement Account
of such Participant shall be credited with a number of Share Units equal to the
result obtained by dividing (A) $85,000 (or such other amount determined by the
Committee from time to time) by (B) the Fair Market Value of a Share on such
date.
          Section 5.2. Interim Election. Any Outside Director whose election to
the Board is first effective at any time other than the regular meeting of the
Board held in November shall have credited to his or her Retirement Account a
proportionate share of the Annual Credit at the time of effectiveness of his
election. Such credit shall be based on the Fair Market Value of a Share on the
date on which his election is effective. Effective October 1, 2006, no Share
Units shall be credited to a Participant’s Retirement Account under this
Section 5.2.
          Section 5.3. Investment Election.

5



--------------------------------------------------------------------------------



 



          (a) Effective November 15, 2006, amounts credited to a Participant’s
Retirement Account shall reflect the investment experience of the Investment
Options selected by the Participant. A Participant may elect to reallocate his
or her Retirement Account among the various Investment Options in whole
increments of one percent (1%) from time to time as prescribed by the
Administrator, subject to any restrictions on re-allocation with respect to
Share Units as may be imposed by the Company. Such investment elections shall
remain in effect until changed by the Participant. All investment elections
shall become effective as soon as practicable after receipt of such election by
the Administrator or its designee, and must be made in the form and manner and
within such time periods as the Administrator prescribes in order to be
effective. In the absence of an effective election, the Participant’s Account
shall be deemed invested in the Share Unit Account.
          Notwithstanding the foregoing, a Participant who receives Share Units
pursuant to Section 5.1(c) may not reallocate his or her Retirement Account
among the various Investment Options until the date of such Participant’s
Separation from Service. Thereafter, such a Participant may reallocate his or
her Retirement Account at any time as set forth above.
          (b) On each Valuation Date, the Administrator or its designee shall
credit the deemed investment experience with respect to the selected Investment
Options to each Participant’s Account.
          (c) Notwithstanding anything herein to the contrary, the Company
retains the right to allocate actual amounts hereunder without regard to a
Participant’s request.
          Section 5.4. Securities Law Restrictions. Notwithstanding anything to
the contrary herein, all elections under Section 5.3 by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation. In accordance with Section 3.6, the
Administrator may restrict additional transactions, rescind transactions, or
impose other rules and procedures, to the extent deemed desirable by the
Administrator in order to comply with the Exchange Act, including, without
limitation, application of the review and approval provisions of this
Section 5.4 to Participants who are not subject to Section 16 of the Exchange
Act.
          Section 5.5. Accounts are For Record Keeping Purposes Only. Retirement
Accounts and the record keeping procedures described herein serve solely as a
device for determining the amount of benefits accumulated by a Participant under
the Plan, and shall not constitute or imply an obligation on the part of the
Company to fund such benefits.
ARTICLE 6.
RULES WITH RESPECT TO SHARE UNITS
          Section 6.1. Transactions Affecting Common Stock. In the event of any
merger, share exchange, reorganization, consolidation, recapitalization, stock
dividend, stock split or other change in corporate structure of the Company
affecting Shares, the Administrator may make appropriate equitable adjustments
with respect to the Share Units credited to the Retirement Account of each
Participant, including without limitation, adjusting the date as of which such
units are valued and/or distributed, as the Administrator determines is
necessary or

6



--------------------------------------------------------------------------------



 



desirable to prevent the dilution or enlargement of the benefits intended to be
provided under the Plan.
          Section 6.2. No Shareholder Rights With Respect to Share Units.
Participants shall have no rights as a stockholder pertaining to Share Units
credited to their Retirement Accounts. No Participant or Beneficiary shall have
any right to receive a distribution of Shares under this Plan. All distributions
under the Plan are made in cash.
          Section 6.3. Dividends. Whenever the Company declares a dividend on
its Shares, in cash or in property, at a time when Participants have Share Units
credited to their Retirement Accounts, a dividend award shall be made to all
such Participants as of the date of payment of the dividend. The dividend award
for a Participant shall be determined by multiplying the Share Units credited to
the Participant’s Account as of the date the dividend is declared by the amount
or Fair Market Value of the dividend paid or distributed on one Share. The
dividend award shall be credited to the Participant’s Retirement Account by
converting such award into Share Units by dividing the amount of the dividend
award by the Fair Market Value of a Share on the date the dividend is paid. Any
other provision of this Plan to the contrary notwithstanding, if a dividend is
declared on Shares in the form of a right or rights to purchase shares of
capital stock of the Company or of any entity acquiring the Company, such
dividend award shall not be credited to the Participant’s Retirement Account,
but each Share Unit credited to a Participant’s Retirement Account at the time
such dividend is paid, and each Share Unit thereafter credited to the
Participant’s Retirement Account at a time when such rights are attached to
Shares, shall thereafter be valued as of any point in time on the basis of the
aggregate of the then Fair Market Value of one Share plus the then Fair Market
Value of such right or rights then or previously attached to one Share.
ARTICLE 7.
PAYMENT
          Section 7.1. Distributions.
          (a) Participant’s Separation from Service. Upon a Participant’s
Separation from Service for any reason, the Participant, or his Beneficiary, in
the event of his death, shall be entitled to payment of the amount accumulated
in such Participant’s Retirement Account.
          Section 7.2. Election of Form of Distribution. A Participant, within
the first thirty (30) days following the date he commences participation in the
Plan, shall make a distribution election with respect to his Retirement Account.
Such election shall be made in such form and manner and within such time periods
as the Administrator may prescribe, and shall be irrevocable. The election shall
specify whether distributions shall be made in a single lump sum or annual
installments of from two (2) to ten (10) years. If no valid election is in
effect, distribution shall be made in ten (10) annual installments.
          Section 7.3. Manner of Distribution. A Participant’s Retirement
Account shall be paid or begin to be paid in cash as follows:
          (a) If payment is to be made in a lump sum, payment shall be made in
the first calendar quarter of the year following the year in which the
Participant’s Separation from

7



--------------------------------------------------------------------------------



 



Service occurs, and shall be in an amount equal to the balance of the
Participant’s Retirement Account as of the Valuation Date immediately preceding
the distribution date.
          (b) If payment is to be made in annual installments, the first annual
payment shall be made in the first calendar quarter of the year following the
year in which the Participant’s Separation from Service occurs, and shall equal
the value of 1/10th (or 1/9th, 1/8th, 1/7th, etc. depending on the number of
installments elected) of the balance of the Participant’s Retirement Account as
of the Valuation Date immediately preceding the distribution date. A second
annual payment shall be made in the first calendar quarter of the second year
after the year in which the Participant’s Separation from Service occurs, and
shall equal the value of 1/9th (or 1/8th, 1/7th, 1/6th, etc. depending on the
number of installments elected) of the balance of the Participant’s Retirement
Account as of the Valuation Date immediately preceding the distribution date.
Each succeeding installment payment (if any) shall be determined in a similar
manner, until the final installment which shall equal the then remaining balance
of such account as of the Valuation Date immediately preceding the final
distribution date.
          Notwithstanding the foregoing provisions, if the balance of a
Participant’s Retirement Account as of the Valuation Date immediately preceding
a distribution date is $50,000 or less, then the entire remaining balance of the
Participant’s Retirement Account shall be paid in the form of a lump sum on such
distribution date.
          Section 7.4. Distribution of Remaining Account Following Participant’s
Death. In the event of the Participant’s death prior to receiving all payments
due under this Article 7, the balance of the Participant’s Retirement Account
shall be paid to the Participant’s Beneficiary in a lump sum in the first
calendar quarter of the year following the year of the Participant’s death.
          Section 7.5. Tax Withholding. The Company shall have the right to
deduct from any deferral or payment made hereunder, or from any other amount due
a Participant, the amount of cash sufficient to satisfy the Company’s or
Affiliate’s foreign, federal, state or local income tax withholding obligations
with respect to such deferral or payment. In addition, if prior to the date of
distribution of any amount hereunder, the Federal Insurance Contributions Act
(FICA) tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where
applicable, becomes due, the Participant’s Retirement Account balance shall be
reduced by the amount needed to pay the Participant’s portion of such tax, plus
an amount equal to the withholding taxes due under federal, state or local law
resulting from the payment of such FICA tax, and an additional amount to pay the
additional income tax at source on wages attributable to the pyramiding of the
Code Section 3401 wages and taxes, but no greater than the aggregate of the FICA
tax amount and the income tax withholding related to such FICA tax amount.
          Section 7.6. Offset. The Company shall have the right to offset from
any amount payable hereunder any amount that the Participant owes to the Company
or to any Affiliate without the consent of the Participant (or his Beneficiary,
in the event of the Participant’s death).

8



--------------------------------------------------------------------------------



 



          Section 7.7. Additional Payment Provisions.

  (a)   Acceleration of Payment. Notwithstanding the foregoing:     (1)   If an
amount deferred under this Plan is required to be included in income under Code
Section 409A prior to the date such amount is actually distributed, a
Participant shall receive a distribution, in a lump sum within ninety (90) days
after the date the Plan fails to meet the requirements of Code Section 409A, of
the amount required to be included in the Participant’s income as a result of
such failure.     (2)   If an amount under the Plan is required to be
immediately distributed in a lump sum under a domestic relations order within
the meaning of Code Section 414(p)(1)(B), it may be distributed according to the
terms of such order, provided the Participant holds the Administrator harmless
with respect to such distribution. The Plan shall not distribute amounts
required to be distributed under a domestic relations order other than in the
limited circumstance specifically stated herein.     (b)   Delay in Payment.
Notwithstanding the foregoing:     (1)   If a distribution required under the
terms of this Plan would jeopardize the ability of the Company to continue as a
going concern, the Company shall not be required to make such distribution.
Rather, the distribution shall be delayed until the first date that making the
distribution does not jeopardize the ability of the Company to continue as a
going concern. Any distribution delayed under this provision shall be treated as
made on the date specified under the terms of this Plan.     (2)   If the
distribution will violate the terms of Section 16(b) of the Exchange Act or
other Federal securities laws, or any other applicable law, then the
distribution shall be delayed until the earliest date on which making the
distribution will not violate such law.

ARTICLE 8.
TERMS AND CONDITIONS
          Section 8.1. No Funding. No stock, cash or other property will be
deliverable to a Participant or his or her Beneficiary in respect of the
Participant’s Retirement Account until the date or dates identified pursuant to
Article 7, and all Retirement Accounts shall be reflected in one or more
unfunded accounts established for the Participant by the Company. Payment of the
Company’s obligation will be from general funds, and no special assets (stock,
cash or otherwise) have been or will be set aside as security for this
obligation, unless otherwise provided by the Administrator.
          Section 8.2. No Transfers. Except as permitted by Section 7.5, a
Participant’s rights to payments under this Plan are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance by
a Participant or his Beneficiary, or garnishment by

9



--------------------------------------------------------------------------------



 



a Participant’s creditors or the creditors of his or her beneficiaries, whether
by operation of law or otherwise, and any attempted sale, transfer, assignment,
pledge, or encumbrance with respect to such payment shall be null and void, and
shall be without legal effect and shall not be recognized by the Company.
          Section 8.3. Unsecured Creditor. The right of a Participant or
Beneficiary to receive payments under this Plan is that of a general, unsecured
creditor of the Company, and the obligation of the Company to make payments
constitutes a mere promise by the Company to pay such benefits in the future.
Further, the arrangements contemplated by this Plan are intended to be unfunded
for tax purposes and for purposes of Title I of ERISA.
          Section 8.4. Retention as Director. Nothing contained in the Plan
shall interfere with or limit in any way the right of the shareholders of the
Company to remove any Director from the Board, nor confer upon any Director any
right to continue in the service of Company as a Director.
ARTICLE 9.
TERMINATION AND AMENDMENT OF PLAN
          Section 9.1. Amendment. To the extent permitted by Code Section 409A,
the Committee may at any time amend the Plan; provided, however, that (a) the
Committee may not amend the Plan more than once every six months, other than
amendments the Committee deems necessary or advisable to assure the conformity
of the Plan with any requirements of state and federal law or regulations now or
hereafter in effect, and (b) subject to the provisions of Section 9.2, no
amendment shall affect adversely any of the rights of any Outside Director
(except as such Outside Director’s Retirement Account balance may be reduced as
a result of investment losses allocable to such account), without such Outside
Director’s consent, under any election theretofore in effect under the Plan;
provided further that the Board must approve any amendment that expands the
class of individuals eligible for participation under the Plan, that materially
increases the benefits provided hereunder, or that is required to be approved by
the Board by any applicable law or the listing requirements of the national
securities exchange upon which the Company’s common stock is then traded. In
addition, the Administrator may at any time amend the Plan to make
administrative changes and changes necessary to comply with applicable law.
          Section 9.2. Termination. The Committee may terminate the Plan in
accordance with the following provisions. Upon termination of the Plan, the
Committee may authorize the payment of all amounts accrued under the Plan in a
single sum payment without regard to any distribution election then in effect,
only in the following circumstances:

  (1)   The Plan is terminated within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A). In such event, the single sum payment
must be distributed by the latest of: (A) the last day of the calendar year in
which the Plan termination occurs, (B) the first calendar year in which the
amount is no longer subject to a substantial risk

10



--------------------------------------------------------------------------------



 



      of forfeiture, or (C) the first calendar year in which payment is
administratively practicable.     (2)   The Plan is terminated at any other
time, provided that such termination does not occur proximate to a downturn in
the financial health of the Company or an Affiliate, and all other plans
required to be aggregate with this Plan under Code Section 409A are also
terminated and liquidated. In such event, the single sum payment shall be paid
no earlier than twelve (12) months (and no later than twenty-four (24) months)
after the date of the Plan’s termination. Notwithstanding the foregoing, any
payment that would otherwise be paid during the twelve (12)-month period
beginning on the Plan termination date pursuant to the terms of the Plan shall
be paid in accordance with such terms. In addition, the Company or any Affiliate
shall be prohibited from adopting a similar arrangement within three (3) years
following the date of the Plan’s termination.

ARTICLE 10.
CHANGE OF CONTROL
          Section 10.1. Acceleration of Payment. Anything in this Plan to the
contrary notwithstanding, each Participant’s Retirement Account shall be paid in
cash in a lump sum within thirty (30) days following the occurrence of a Change
of Control. The amount of the cash payment shall be determined by multiplying
the number of Share Units in the Retirement Account by the Fair Market Value of
a Share as of the most recent Valuation Date preceding the occurrence of the
Change of Control.
          In determining the amount accumulated in a Participant’s Retirement
Account, each Share Unit shall have a value equal to the higher of (a) the
highest reported sales price, regular way, of a share of the Company’s common
stock on the Composite Tape for New York Stock Exchange Listed Stocks (the
“Composite Tape”) during the sixty (60)-day period prior to the date of the
Change of Control of the Company and (b) if the Change of Control of the Company
is the result of a transaction or series of transactions described in
Section 10.2(a), the highest price per Share of the Company paid in such
transaction or series of transactions.
          Section 10.2. Definition of a Change of Control. A Change of Control
means any of the following events, provided that each such event would
constitute a change of control within the meaning of Code Section 409A:
          (a) The acquisition, other than from the Company, by any individual,
entity or group of beneficial ownership (within the meaning of Rule l3d-3
promulgated under the Exchange Act), including in connection with a merger,
consolidation or reorganization, of more than either:

  (1)   Fifty percent (50%) of the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or

11



--------------------------------------------------------------------------------



 



  (2)   Thirty-five percent (35%) of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Company Voting Securities”),

provided, however, that any acquisition by (x) the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (y) any corporation with
respect to which, following such acquisition, more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the Outstanding Company Common Stock
and Company Voting Securities, as the case may be, shall not constitute a Change
in Control of the Company; or
          (b) Individuals who, as of January 1, 2005, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board during any twelve (12)-month period, provided that any individual becoming
a director subsequent to January 1, 2005, whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board; or
          (c) A complete liquidation or dissolution of the Company or sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than sixty percent (60%) of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such sale or disposition in substantially the same proportion as their
ownership of the Outstanding Company Common Stock and Company Voting Securities,
as the case may be, immediately prior to such sale or disposition. For purposes
hereof, “a sale or other disposition of all or substantially all of the assets
of the Company” will not be deemed to have occurred if the sale involves assets
having a total gross fair market value of less than forty percent (40%) of the
total gross fair market value of all assets of the Company immediately prior to
the acquisition. For this purpose, “gross fair market value” means the value of
the assets without regard to any liabilities associated with such assets.
          (d) For purposes of this Section 10.2, persons will not be considered
to be acting as a “group” solely because they purchase or own stock of the
Company at the same time, or as a result of the same public offering. However,
persons will be considered to be acting as a “group” if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company. If a person, including
an entity, owns stock in the Company and any other corporation that enters into
a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is

12



--------------------------------------------------------------------------------



 



considered to be acting as a group with other shareholders in such corporation
only with respect to the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
Company.
ARTICLE 11.
SUCCESSORS
          All obligations of the Company under the Plan shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company. This Plan shall
be binding upon and inure to the benefit of the Participants, Beneficiaries, and
their heirs, executors, administrators and legal representatives.
ARTICLE 12.
DISPUTE RESOLUTION
          Section 12.1. Governing Law. This Plan and the rights and obligations
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Wisconsin (excluding any choice of law rules that may
direct the application of the laws of another jurisdiction).
          Section 12.2. Arbitration.
          (a) Application. Notwithstanding anything to the contrary herein, if a
Participant or Beneficiary brings a claim that relates to benefits under this
Plan, regardless of the basis of the claim, such claim shall be settled by final
binding arbitration in accordance with the rules of the American Arbitration
Association (“AAA”) and judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.
          (b) Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided to the other party within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint. However, this time frame may be extended if
the applicable statute of limitation provides for a longer period of time. If
the complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:
Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591
          The notice must identify and describe the nature of all complaints
asserted and the facts upon which such complaints are based. Notice will be
deemed given according to the date of any postmark or the date of time of any
personal delivery.

13



--------------------------------------------------------------------------------



 



          (c) Compliance with Personnel Policies. Before proceeding to
arbitration on a complaint, the Participant or Beneficiary must initiate and
participate in any complaint resolution procedure identified in the Company’s
personnel policies. If the claimant has not initiated the complaint resolution
procedure before initiating arbitration on a complaint, the initiation of the
arbitration shall be deemed to begin the complaint resolution procedure. No
arbitration hearing shall be held on a complaint until any applicable Company
complaint resolution procedure has been completed.
          (d) Rules of Arbitration. All arbitration will be conducted by a
single arbitrator according to the Employment Dispute Arbitration Rules of the
AAA. The arbitrator will have authority to award any remedy or relief that a
court of competent jurisdiction could order or grant including, without
limitation, specific performance of any obligation created under policy, the
awarding of punitive damages, the issuance of any injunction, costs and
attorney’s fees to the extent permitted by law, or the imposition of sanctions
for abuse of the arbitration process. The arbitrator’s award must be rendered in
a writing that sets forth the essential findings and conclusions on which the
arbitrator’s award is based.
          (e) Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company shall be responsible for its own costs, the AAA filing fee and all other
fees, costs and expenses of the arbitrator and AAA for administering the
arbitration. The claimant shall be responsible for his attorney’s or
representative’s fees, if any. However, if any party prevails on a statutory
claim which allows the prevailing party costs and/or attorneys’ fees, the
arbitrator may award costs and reasonable attorneys’ fees as provided by such
statute.
          (f) Discovery; Location; Rules of Evidence. Discovery will be allowed
to the same extent afforded under the Federal Rules of Civil Procedure.
Arbitration will be held at a location selected by the Company. AAA rules
notwithstanding, the admissibility of evidence offered at the arbitration shall
be determined by the arbitrator who shall be the judge of its materiality and
relevance. Legal rules of evidence will not be controlling, and the standard for
admissibility of evidence will generally be whether it is the type of
information that responsible people rely upon in making important decisions.
          (g) Confidentiality. The existence, content or results of any
arbitration may not be disclosed by a party or arbitrator without the prior
written consent of both parties. Witnesses who are not a party to the
arbitration shall be excluded from the hearing except to testify.

14